Exhibit 10(q)



2007 FPL Group, Inc. Annual Incentive Plan

Objectives:



Recognize outstanding performers who have contributed significantly to the
Corporation's success and to their respective business unit. Align the corporate
vision, goals and strategy to compensation strategy. Provide a compensation
environment which will attract, retain, and motivate talented employees.


Eligible Participants:
-    Key employees of FPL Group, Inc. and all affiliates.


Corporate Goals:
The amount of annual incentive compensation earned shall be determined based on
the degree of achievement of the corporate net income goals specified by the
Compensation Committee. Amounts earned on the basis of achievement of the net
income goals are subject to reduction based on the degree of achievement of the
performance indicators specified by the Compensation Committee and at the
discretion of the Compensation Committee. Both the goals and the targeted awards
shall be set forth in writing (which may be the minutes of a meeting) by the
Compensation Committee.


Levels of Performance:
Performance will be measured at two levels:

 1. Corporate Net Income
     * Payouts cannot exceed the maximum targeted award. Amounts earned in
       accordance with this performance measure are subject to reduction based
       on corporate and individual performance..

 2. Corporate Performance

 * Financial indicators
 * General operating indicators
 * Major milestone indicators

Target Award by Organizational Level:

 

Position

2007 Target Award

Chairman & CEO, FPL Group

100%

President & COO, FPL Group

80%

President, Florida Power & Light

70%

President, FPL Energy

70%

Vice Presidents who are executive officers

30% to 70%




Note: All calculations of Corporate Performance will be multiplied by an
Individual Performance Rating (0.00 to 1.50).



 

Conditions:

Participant must be employed on or before September 1st and at the time the
awards are paid unless otherwise provided by the corporation. Awards for
participants employed between January and September will be prorated.
Retirement, disability or death may result in a prorated award. Early retirement
may result in a prorated award with Compensation Committee approval. The extent
of achievement of goals and the specific amounts earned by and payable to
executive officer level participants for any year shall be determined by the
Compensation Committee, whose determinations in respect thereof shall be
conclusive and binding on all parties in the absence of manifest error.